SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New discovery of good quality oil in Transfer of Rights area Rio de Janeiro, January 8 th , 2013 – Petróleo Brasileiro S.A. - Petrobras, announces that the fifth well drilled following the execution of the Transfer of Rights Agreement discovered good quality oil in the area known as Sul de Tupi (Tupi South), in the pre-salt of Santos Basin. Well 4-BRSA-1047-RJS (4-RJS-698), informally known as Sul de Tupi, is located south of Lula field, at a water depth of 2,188 meters and is 302 km off the coast of Rio de Janeiro state. The well confirmed the presence of reservoirs of excellent quality in carbonate rocks below the salt layer. Preliminary assessments indicate that there is communication between the Transfer of Rights reservoirs of Sul de Tupi and the Lula Field, where oil of approximately 28º API has been verified. The well continues to be drilled and its depth currently stands at 5,220 meters. Drilling will proceed to the stratigraphic level of approximately 5,600 meters as set out in the Transfer of Rights Agreement. According to the activities and investments laid out in the Mandatory Exploratory Program (PEO) of the Transfer of Rights Agreement, once drilling is complete, a formation test is scheduled to take place to assess the productivity of the reservoirs. As laid out in the agreement, the exploratory phase is expected to end by September 2014, and Petrobras may declare commerciality within this period. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 8, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
